Citation Nr: 1645668	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  11-17 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for restless leg syndrome.

2. Entitlement to service connection for a psychiatric disorder, claimed as anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2000, and from July 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two separate June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing via live video conference.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.  

The issue of entitlement to service connection for a psychiatric disability, claimed as anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all benefit of the doubt in favor of the Veteran, the Veteran's diagnosed restless leg syndrome had onset during his second period of active service.  


CONCLUSION OF LAW

The criteria for service connection for restless leg syndrome have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Given the positive outcome of the below decision, a discussion of the duty to notify and assist is not necessary.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the instant matter, the Veteran has a present diagnosis of restless leg syndrome for which he seeks service connection.  The evidence of record indicates that he was formally diagnosed with that disability in 2008.  (See VBMS, Medical Treatment Record - Non-Government Facility, 11/24/2009).  

For his part, the Veteran has testified that, although he did not seek treatment for the condition until several years after separating from active service, the condition had initial onset during his period of deployment in Bosnia.  (See, e.g., VBMS, Hearing Testimony, 7/11/2016, p. 2; Statement in Support of Claim, 10.18.2010).  The Board takes notice that the Veteran has confirmed service in Bosnia between September 2003 and April 2004.  In support of his claim, the Veteran has also submitted a statement from a fellow service member who was his roommate while deployed in Bosnia.  That statement indicates that the Veteran suffered sleeping behaviors which appeared to be night terrors and that he often appeared as though his body would not stop moving while he slept.  (See VBMS, Buddy/Lay Statement, 9/2/2010).  A lay person is competent to testify as to matters that they have actually witnessed; particularly to observable symptomatology of an injury or illness.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 38 C.F.R. § 3.159(a)(2) (2015).  

In connection with his claim, the Veteran was afforded a VA examination in February 2010.  At that time, the examiner confirmed a diagnosis of restless leg syndrome, although no other peripheral nerve disorder was diagnosed.  The examiner stated that onset of the Veteran's restless leg syndrome occurred during 2003.  (See VBMS, VA Examination, 2/22/2010).   

The Veteran's pre-deployment health assessment, conducted in July 2003, does not list restless leg syndrome as a disability pre-existing his second period of service which included her service in Bosnia.  (See VBMS, STR- Medical, 5/9/2006).  Therefore, the Veteran is entitled to the presumption of soundness as to that disability prior to his second period of active service.  38 U.S.C.A. § 1111 (West 2014) ("[E]very Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment . . .").  

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2015).

In this matter, although the Veteran was not officially diagnosed until several years after separation from his second period of service, he is entitled to the presumption of soundness upon entry into that period of service, has provided competent lay testimony as to observable symptomatology during active service, and a VA examiner has provided a date of onset as occurring during his second period of active service.  As such, the Board finds that the evidence of record indicates that it is at least as likely as not that his restless leg syndrome had onset during his period of service between July 2003 and April 2004.  As such, service connection should be granted.  


ORDER

Service connection for restless leg syndrome is granted.


REMAND

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion when the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but  (A) contains competent lay or medical evidence of a currently diagnosed disability; (B) establishes that the Veteran suffered an event, injury, or illness during service; and (C) indicates that the claimed disability may be related to the in-service incident, event or injury.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Court of Appeals for Veterans Claims (Court) has held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In the instant matter, the evidence of record indicates that the Veteran has a diagnosis of anxiety disorder.  He has also provided competent lay testimony that he experienced symptoms of anxiety during his second period of active service.  To date, the Veteran has not been afforded a VA examination to assess whether his condition had onset during active service, or is otherwise the result of unrelated factors.  As such, on remand, the Veteran should be afforded a complete VA psychiatric examination which assess his claimed disability and whether it is related to his service.


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination in connection with his claim of service connection for a psychiatric disability, claimed as anxiety disorder.  A complete copy of the claims file, including a copy of this remand, should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran and provide a definitive present diagnosis of any and all psychiatric disabilities.  Thereafter, for each diagnosed disability, the examiner should state whether it is at least as likely as not that the disability had onset during a period of active service or is otherwise etiologically related to active service.  

All opinions should be accompanied by a thorough rationale and should include citation to evidence in the record, known medical principles, and medical treatise evidence.  The examiner is reminded that the Veteran is competent to report observable symptomatology during his second period of active service.  

2. Thereafter, readjudicate the claim on appeal in light of all evidence in the record.  If the benefit sought should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


